          Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                 DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR
                      MOTION TO STAY FURTHER RELEASES

         Respondents-Defendants hereby provide the Court with their Memorandum in Support of

their Motion to Stay Further Releases. Because of the population reduction effected by transfers,

voluntary releases and Court-ordered releases, and as a result of steps taken at the Bristol County

House of Corrections (“BCHOC”), adequate social distancing is now possible in all ICE detainee

units.

         In this Memorandum, the Defendants will address:

                1. What we are all aiming for in terms of safety;

                2. The physical layout at BCHOC;

                3. The current population numbers in each unit;

                4. Why there is now sufficient space to practice social distancing; and

                5. Why the risk of COVID-19 in BCHOC has been adequately addressed.

         A. Where the Goalposts Are

         Before discussing the physical layout of the facility, it is important to review what we are
           Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 2 of 18



trying to achieve. What the parties, the Court and the Defendants are seeking is to minimize the

risk of the detainees getting infected with COVID-19. 1 There are a number of ways in which

that can be done. None of the possible steps is exclusive. There is no single right way to do this

and there is no way to achieve absolute protection from the virus.

       Plaintiffs have painted an unrealistic, black and white picture in which the only effective

means of protection is the release of all detainees. This is flawed in both logic and pragmatics.

First, there is no guarantee that the detainees won’t encounter COVID-19 upon release. The

Court, detainees’ counsel and the government have very little means of knowing, much less

controlling, the extent to which the detainees and their families practice appropriate precautions

against the virus. While the Court has ordered house arrest, the Court neither has authority over,

nor insight into, the behavior of those around the detainees. Thus, the risk of the detainees

contracting COVID-19 upon release is far from zero.

       Conversely, although the Court thinks it astounding that the government makes such an

argument, the risk of detainees contracting COVID-19 if they remain at BCHOC is far from

100%. This is underscored by the fact that this litigation is now entering its third week and there

are still no cases of COVID-19 in either the inmate or detainee population. In light of the daily

exponential increases in the number of confirmed cases in the Commonwealth of Massachusetts,

it is clear that the steps taken at BCHOC have been effective.

       The Court’s approach has been rooted in its firm belief that social distancing is the sine




       1
          The Defendants and the Court are also trying to ensure that the community into which
the detainees are released is not endangered by their presence and that they will not flee. The
danger to the community is of particular concern given that the majority of the released detainees
have significant criminal records, typically involving violent crime, domestic abuse and/or drug
trafficking. As has been previously stated, they were detained by ICE for good reasons and in
good faith.
         Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 3 of 18



qua non of infection prevention. And there is certainly good support for this conclusion,

although none of the health experts or governmental organizations have stated that social

distancing alone is sufficient. In fact, the earliest guidance from the Centers for Disease Control

(“CDC”) and many other health organizations, both domestic and foreign, stressed washing

hands with soap and water as the first line of defense. Defendants do not dispute the importance

of social distancing, but remind the Court that BCHOC is not like the world at large. This is

because BCHOC is able to control who comes into its facility, where they go, and what steps are

taken to screen such individuals. Social interaction, the primary focus of the social distancing

recommendations, is much more limited at BCHOC than in the outside world, and those who do

interact have been isolated from the greater community for the most part.

       It is true that individuals have the potential to exercise even greater control over who they

come into contact with if they choose to comply with Governor Baker’s recommendation that

they stay at home. This is not, at least not yet, a mandatory order. Even families that choose to

comply typically have someone going out to buy food, and many households have one or more

people that are working outside the home still. In addition, it is likely that the families of

released detainees will have fewer resources and diminished access to social services both as a

consequence of the pandemic and their socio-economic status before the pandemic. This puts

additional economic pressure on them to continue working.

       So it is by no means clear that release is a panacea. The Court has determined that a

release of some number of BCHOC detainees is necessary in order to reduce the risk of infection

in what the Court sees as inevitable, the virus entering the detainee population. We are therefore

focused on what is the maximum number of detainees that can be housed in each immigration

detention unit at BCHOC and still allow detainees to maintain at least a six foot distance between
           Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 4 of 18



themselves in accordance with the CDC guidelines.

       B. The Physical Layout at BCHOC

       As set forth in the declaration of Superintendent Steven Souza, submitted to the Court on

April 10, 2020 and as updated and attached hereto, 2 there are four primary units at BCHOC

which house civil immigration detainees and an additional two disciplinary units that may house

a small number of immigration detainees. There are also medical units in which a detainee may

be segregated; currently, there is one detainee in such a unit. The size of the spaces within each

unit are described in the declaration of Superintendent Souza and will not be reviewed here

except as relevant.

       1. 2 East: Presently, there are 36 male ICE detainees who are housed in “2 East.” 2

East is on the main campus of BCHOC. High risk male ICE detainees are housed there with

state pre-trial detainees. This unit is part of our Mods unit and has a capacity for 104 persons.

The current population is 54 (36 ICE detainees and 18 state pre-trial inmates). These current 36

ICE detainees are divided into 8 cells, each of which measures 330 square feet (30’ x 11’).

There are a total of 13 cells at 2 East. Each cell has a capacity for 8 detainees. Because of the

size of the 2 East population, no cell is at full capacity. Seven (7) cells are located on the north

side of the room, which is divided by a hall, and the other 6 are on the opposite side of the room

(south).

       Each cell contains 4 double bunk beds in total, 3 on one wall (each bunk bed unit is

separated by approximately 7”-34” between the foot end of one bunk and the head end of the

next bunk, which means that detainees’ heads are at least 6-8 feet apart linearly). There is one




       2
         The primary changes to Superintendent Souza’s declaration are to update the number of
detainees in each area. Some of the descriptions of the spaces have been edited for clarity.
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 5 of 18



more double bunk bed situated 6’-7’ across the cell on the other wall, with approximately 8’

separating center of each bunk bed (where the occupant’s head is) from the center of the bed on

the opposite wall. No portion of an occupant in a bed on one wall is closer than 6’ to any portion

of the occupant of a bed on the opposite wall. For all of the bunks, the bottom bunk bed is

approximately 3’ below the upper bunk bed, but it should be kept in mind that there is a solid

barrier between the upper and lower bunks upon which the upper mattress sits. With the current

population in 2 East, there is enough space so each of the three bunkbeds on one wall have only a

single occupant. We have arranged it to that the adjacent bunks alternate as to which level, top

or bottom, is occupied to increase the distance between detainees’ heads. If the cell has five

detainees, both the bottom and top level of the bunk on the opposite side are occupied, but with

the head of one detainee over the feet of the other detainee, upon information and belief. No

detainee’s head is closer to another detainee’s head than 6.7 feet.

       For all of the other areas in 2 East, there is adequate space for social distancing. For

example, there are two bathroom/shower rooms in 2 East, each of which is 21’ x 9’. One

bathroom has three toilets, five showers, six sinks, and two urinals. The other bathroom has four

toilets, five showers, seven sinks, and one urinal. The bathroom/shower areas have sufficient

space for the current population to practice appropriate social distancing.

       Unit 2 East has one large common area 59’ x 30’. There are six long tables with eight

chairs, two medium size tables with four chairs per table, and five round tables with four chairs.

This provides seating for 76 detainees, but there are only 54 in 2 East presently (ICE and pre-trial

combined). These tables are spaced between 5’-6’ apart and there is rarely, if ever, a time when

all detainees are using this area at the same time. There is also an outside recreational area the

size of a football field (160’x 280’) which has a walking path, a grass area for activities, and an
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 6 of 18



asphalt area with a basketball court. All of these areas have sufficient space for the current

population to practice appropriate social distancing.

       With the present configuration of the cells and placement of the bunk beds, there is more

than adequate space for 6’ social distancing recommended by the CDC.

       2. ICE A:

       The C. Carlos Carreiro Immigration Detention Center (the “Carreiro Center”) is a

separate building at BCHOC. It has two units, Unit A and Unit B. These are separate and

distinct units, with separate housing, dining and recreational areas. Because Units A and B are

mirror images of each other, everything is the same except for the number of current detainees

housed in each. Detainees are assigned to Unit A or Unit B based upon ERO’s determination of

their relative risk of violence and/or flight. ICE A houses low and medium-low classification

detainees, ICE B houses medium-high and high classification.

       In Unit A, there are currently 19 ICE detainees, even though there is capacity for 66

detainees. No other detainees and no inmates are housed in either Unit A or Unit B. The

sleeping area in both Unit A and B is dormitory style, containing no cells. Each unit has 66 beds

(33 double bunk beds) which are placed in 5 rows in an area approximately 1624 square feet (28’

x 58’). See Exhibit 3 attached hereto. Three rows have seven bunk beds per row (four feet

separating each row of bunk beds from the adjacent row, and three feet in between each bunk

bed within a row), while the other two rows have six bunk beds per row, with the same four feet

of separation between beds. Each bunk bed is seven feet long and four feet wide. The top and

bottom bunks are three feet apart. Id.; see also Declaration of Superintendent Souza.

        As of April 12, 2020, the BCHOC has assigned detainees so that only every other row is

occupied. Row 1 is occupied by 6 detainees, Row 2 has no detainees, Row 3 has 4 detainees,
           Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 7 of 18



while Row 4 is empty, and Row 5 is occupied by 9 detainees. This provides significant space

between occupied rows (approximately twelve feet) because of the empty row in the middle. In

addition to the separation provided by the empty middle rows, detainees are assigned to every

other bunk bed, just one detainee per bunk bed (i.e., top or bottom but not both), except that there

are two bunk beds with detainees in adjacent beds within the same row. BCHOC has

encouraged the detainees in these two sets of adjacent beds (within a row, not across a row) to

sleep head to foot so as to ensure that the detainees’ heads are at least seven to eight feet away

from any other detainee’s head. 3 Id.

       Beyond the last row of beds, there is a common area about thirteen feet away. The

common area approximates 3,100 square feet. There are eight round tables, each eight feet in

diameter, with eight chairs for each. These tables are used for dining, playing games and

watching TV. Also, there is a separate laundry room which measures 9’ x 10’, with two washers

and two dryers in the room. There is a separate visitors room measuring 13’ x 10’, as well as a

very large bathroom/shower room measuring 19’ x 35’. Within the bathroom, there area eight

sinks, six showers, three urinals and six toilets. Unit A has a separate classroom that is 18’ x 19’

in size, where detainees can read and study. No formal classes are being held due to the

pandemic. Finally, it has an outdoor recreational area that is 30’ x 54’. Each of these areas is

sufficiently sized so that the current detainee population can practice appropriate social

distancing if they wish to do so. The laundry room cannot handle more than two detainees using

it at a time, but this is not an impediment to social distancing because of the function of that

room. Id.




       3
         This is in accordance with CDC guidelines for correctional facilities; see section D
below at note 2.
            Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 8 of 18



       Lastly, Unit A has a separate dedicated medical office measuring 14’ x 12’. This room is

staffed by a nurse who dispenses medication to the detainees as prescribed and attends to

detainee medical calls as needed. Detainees visit the office one at a time when summoned.

Should a detainee require greater care, he is transported to the main campus to the larger medical

unit. Id.

       3. ICE B:

       As stated, ICE B is a mirror image of ICE A, so all of the dimensions set out above apply

to ICE B as well. Presently, ICE B has 30 immigration detainees. There are no other types of

inmates or detainees housed there. Id.

       As of now, BCHOC has kept every other row empty in ICE B, but this means that eight

bunk beds have the top and bottom bunks filled. See Exhibit 3 hereto (drawings of sleeping

arrangements and distances between detainees in bed). BCHOC is going to be encouraged to

rearrange the detainees along the lines of the “ideal” configuration in Exhibit 3, which would

eliminate any double bunking (i.e., there would only be one person in either the top or the lower

levels but not both). As shown in the last page of Exhibit 3, this would allow a minimum

distance between sleeping detainees of at least seven feet, and in many cases almost nine and

one-half (9.4’) feet. The detainees will be encouraged to alternate top and bottom bunks to

further increase the separation between them; this is what allows approximately nine and one-

half feet of separation. See Exhibit 3 at p. 4.

       4. EB Unit:

        Unit “EB” is on the main campus. Currently, there are 14 women in EB, 4 of whom are

ICE detainees, while the remaining are state pre-trial detainees. There are a total of 16 cells in

EB. They are 80 square feet in size (8’ x 10’). 8 cells are located on the ground level and
         Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 9 of 18



another 8 are on the mezzanine level. Each of the 16 cells has a single double bunk bed. All

detainees and inmates in EB are in a cell by themselves, including the four female ICE detainees.

EB has one common bathroom on each levels with two toilets and two sinks each. The bathroom

on the ground level, which is 7’ x 9’, has a single shower, while the mezzanine level has two

showers. There is a 33’ x 20’ common area, and off of that there is a separate education/program

room measuring 10’ x 12’. The common area has one large table and sixteen chairs, as well as

two additional small tables with four chairs each. Lastly, there is an outside recreation area

located off the common area which is approximately 1,500 square feet in size. The common area,

recreation area, main area, and education/program room are all sufficiently sized to allow the

detainees (civil and pre-trial) to practice social distancing.

        C. The Current Population Numbers in Each Unit

        The absolute numbers of detainees in each unit are not especially relevant for

determining if appropriate social distancing can be practiced. Moreover, except for Units A and

B in the Carreiro Center, the other units are different physically. However, it is worth noting that

the total number of ICE civil immigration detainees has been reduced from 148 at the outset of

this litigation to 92 as of today. That represents a reduction of almost thirty-seven percent

(37%). Well more than one in three detainees has been released or transferred. Given that the

detainee population was well below capacity at the outset, even before these reductions, the level

is now sufficiently low that appropriate six foot social distancing is fully achievable.

        As stated above, the detainee numbers are:

                        ICE A – 19;
                        ICE B – 30;
                        2 East – 36;
                        EB – 4;
                        HSU – 1;
                        EA – 1; and
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 10 of 18



                        EE – 1. 4


        D. There Is Sufficient Space to Practice Social Distancing at BCHOC

        The CDC has identified social distancing as a “cornerstone” of correctional and detention

facilities effort to reduce the risk of the coronavirus:

                Social Distancing – Social distancing is the practice of increasing
                the space between individuals and decreasing the frequency of
                contact to reduce the risk of spreading a disease (ideally to
                maintain at least 6 feet between all individuals, even those who are
                asymptomatic). Social distancing strategies can be applied on an
                individual level (e.g., avoiding physical contact), a group level
                (e.g., canceling group activities where individuals will be in close
                contact), and an operational level (e.g., rearranging chairs in the
                dining hall to increase distance between them). Although social
                distancing is challenging to practice in correctional and detention
                environments, it is a cornerstone of reducing transmission of
                respiratory diseases such as COVID-19.

CDC website at https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (accessed April 12, 2020). The CDC

recommends that facilities “[e]xplore strategies to prevent over-crowding of correctional and

detention facilities during a community outbreak.” Id. As stated above, not only is BCHOC not

overcrowded, it is significantly under capacity.

        The CDC also makes a number of suggestions for managing social distancing within a

detention facility, but recognizes that the suggestions will have to be adapted for each

institution’s particular situation. The suggestions are:

       Implement social distancing strategies to increase the physical space between




        4
         The HSU is a medical unit, while EA is a female disciplinary unit and EE is a male
disciplinary unit. Because the detainees in these units are in cells/rooms by themselves, no
discussion of social distancing is necessary.
  Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 11 of 18



 incarcerated/detained persons (ideally 6 feet between all individuals, regardless of the

 presence of symptoms). Strategies will need to be tailored to the individual space in the

 facility and the needs of the population and staff. Not all strategies will be feasible in all

 facilities.

 Example strategies with varying levels of intensity include:

Common areas:

   •     Enforce increased space between individuals in holding cells, as well as in lines and

         waiting areas such as intake (e.g., remove every other chair in a waiting area)

Recreation:

   •     Choose recreation spaces where individuals can spread out

   •     Stagger time in recreation spaces

   •     Restrict recreation space usage to a single housing unit per space
         (where feasible)

Meals:

   •     Stagger meals

   •     Rearrange seating in the dining hall so that there is more space between individuals
         (e.g., remove every other chair and use only one side of the table)

   •     Provide meals inside housing units or cells

   •     Group activities:

   •     Limit the size of group activities

   •     Increase space between individuals during group activities

   •     Suspend group programs where participants are likely to be in closer contact than
         they are in their housing environment
   •     Consider alternatives to existing group activities, in outdoor areas or other areas
         where individuals can spread out
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 12 of 18



      Housing:

            •   If space allows, reassign bunks to provide more space between individuals, ideally 6
                feet or more in all directions. (Ensure that bunks are cleaned thoroughly if assigned
                to a new occupant.)

            •   Arrange bunks so that individuals sleep head to foot to increase the distance between
                them 5

            •   Rearrange scheduled movements to minimize mixing of individuals from different
                housing areas

      Medical:

            •   If possible, designate a room near each housing unit to evaluate individuals with
                COVID-19 symptoms, rather than having them walk through the facility to be
                evaluated in the medical unit. If this is not feasible, consider staggering sick call.

            •   Designate a room near the intake area to evaluate new entrants who are flagged by
                the intake screening process for COVID-19 symptoms or case contact, before they
                move to other parts of the facility.

Id.

        BCHOC has been following all of these recommendations since before this litigation

began. See Declarations of Superintendent Souza, Dr. Rencricca (attached to Defendants’

Opposition to the TRO motion) and Director of Clinical Services Jezard (same).

        E. The Risk of COVID-19 in BCHOC Has Been Adequately Addressed

        The CDC has updated its guidance regarding COVID-19 for correctional and detention

facilities. The CDC does not recommend large-scale release of detainees, however. See CDC

website https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/index.html

(accessed April 12, 2020).




        5
          This is one of the suggestions made by the Defendants to which the Court responded
that the CDC guidelines concern people, not furniture. See Memorandum of Opinion, April 9,
2020.
       Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 13 of 18



       As stated on the CDC webpage for correctional and detention facilities, the institutions

should take the following steps (organized into preparatory, prevention and management

components):

           PREPARE

                 •Coordinate with local public health department and other

                 correctional/detention facilities.

                 •Require staff and visitors to stay home if sick.

                 •Offer seasonal flu shots because limiting cases of flu can help speed the

                 identification of people with COVID-19.

                 •Provide no-cost access to soap and encourage frequent hand washing.

                 •Plan for how to medically isolate and care for sick people.

                 •Plan for potential staff shortages.

           PREVENT COVID-19 from entering your facility from the community

                  •Limit non-medical transfers in and out of the facility.

                  •Screen all new entrants, staff, and visitors prior to entering the facility.

                  •Be on the lookout for symptoms and address them immediately.

                  •Clean and disinfect the facility.

                  •Reinforce good hygiene practices.

                  •Use multiple social distancing strategies.

                  •Communicate regularly.

           MANAGE COVID-19 if there are cases in your facility

                  •Activate your emergency plan and notify public health officials.

                  •Give any person who is sick a face mask and separate them from others.
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 14 of 18



                   •Send sick staff home.

                   •Quarantine any close contacts.

                   •Clean and disinfect the facility.

                   •Screen for COVID-19 symptoms as part of release planning.

                   •Restrict non-medical transfers in and out of the facility.

                   •Cancel group gatherings.

                   •Suspend visitation and provide virtual alternatives if possible.

                   •Use multiple social distancing strategies.

Id. BCHOC, as managed by the Bristol County Sheriff’s Office and in coordination with the

medical contractor CPS, is currently, and has been, practicing all of these CED

recommendations, with the possible exception of flu vaccines (as to which additional

information is being sought). All of these recommendations were included in the CPS Medical

Guidance developed by Dr. Rencricca and Director of Clinical Services for the Correctional

Psychiatric Services, Inc. (“CPS”) Deb Jezard. This document was attached as an exhibit to

Defendants’ Opposition to the Motion for a Temporary Restraining Order, along with

declarations of Dr. Rencricca and Director Jezard.

       Plaintiffs have argued that all detainees are at a greater risk for infection not just because

of their physical setting but also due to underlying medical conditions. Plaintiffs claim that the

stress of detention alone is a sufficient medical condition to justify release. While there is no

doubt that detention is stressful, home confinement in the midst of the pandemic has also proven

stressful. More importantly, the CDC recognizes a limited group of underlying conditions as

making a COVID-19 infection more risky. These include:

                   •People with chronic lung disease or moderate to severe asthma;
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 15 of 18



                   •People who have serious heart conditions;

                   •People who are immunocompromised (Many conditions can cause a person

                   to be immunocompromised, including cancer treatment, smoking, bone

                   marrow or organ transplantation, immune deficiencies, poorly controlled HIV

                   or AIDS, and prolonged use of corticosteroids and other immune weakening

                   medications);

                   •People with severe obesity (body mass index [BMI] of 40 or higher);

                   •People with diabetes;

                   •People with chronic kidney disease undergoing dialysis; and

                   •People with liver disease.

See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html (accessed April 12, 2020). While this list covers a number of conditions, it does not

include all medical conditions and it does not include mental illness or stress. 6

       Given the significant reduction in detainee population by almost 38%, and given the

generous sizing of the areas within each of the four main units where ICE detainees are held, it is

clear that the detainees can practice appropriate social distancing of six feet of separation should

they choose to do so. See Declaration of Nelly Floriano, previously submitted to the Court and

appended hereto. Nursing Supervisor Floriano stated: “ I am confident that the detainee

population is sufficiently low so as to allow adequate social distancing (separation of six feet or

more) to be practiced in all of the detainee units.” Id. at ¶ 7. It is not possible to ensure that the




       6
         Persons with asthma are encouraged to avoid stress, however, as it can trigger an
asthma attack. See CDC website at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/asthma.html (accessed April 12, 2020).
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 16 of 18



detainees will always practice social distancing, despite have the room to do so and having

notices up in three languages explaining the necessity for it. But it is no more possible to

guarantee that the detainees will practice social distancing upon release. In fact, there is some

evidence that socio-economic realities make practicing social distancing outside of an institution

very challenging. See, e.g. The Coronavirus Class Divide: Space and Privacy, New York Times

online ed., April 13, 2020, available at https://www.nytimes.com/2020/04/12/us/politics/

coronavirus- poverty-privacy.html (last accessed April 13, 2020 at 6:03 p.m.).

       The Court has expressed particular concern regarding the sleeping arrangements for

detainees. With the current reduced population, there are almost no detainees occupying both the

top and bottom bunks of a single bunk bed. For almost all detainees, there is only one person per

bunk bed, and they have been encouraged to alternate top and bottom bunks for additional

separation. As stated above, this means that there is almost ten and one-half (10.5) feet between

the head of one detainee and the head of the next. See Exhibit 3 at p. 4. Since COVID-19 is

spread via water droplets containing the virus coming out of the mouth or nose of an infected

person primarily, and the nose, mouth and eyes are the most susceptible area of a person exposed

to the virus, the head-to-head distance is important. And, as stated above, it is the focus of the

CDC in its recommendations for detention and prison facilities. This method of transmission is

why social distancing is recommended in the first place, and why masks are now recommended

for those who cannot self-isolate. As stated on the CDC website:

                -- The virus is thought to spread mainly from person-to-person.

               -- Between people who are in close contact with one another
               (within about 6 feet).

               -- Through respiratory droplets produced when an infected person
               coughs, sneezes or talks.
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 17 of 18



               -- These droplets can land in the mouths or noses of people who
               are nearby or possibly be inhaled into the lungs.

CDC website at https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/prevention.html (accessed April 13, 2020 at 6:13 p.m.). While it is certainly true that the

virus can also be transmitted by touching a surface that an infected person has touched, this is not

addressed by social distancing so much as by proper hand washing, avoiding touching one’s

face, and disinfecting common areas—all of which are being done or encouraged at BCHOC.

                                          CONCLUSION

       Plaintiffs will undoubtedly argue that there is no safe level of detainees at BCHOC. This

argument is factually wrong and reflects the truth that the goal of the class action is to release as

many detainees as possible, regardless of how much the risk of infection at BCHOC is reduced

and regardless of the level of danger a detainee may pose for release or flight. 7

       While Defendants disagree with the Court’s view of its authority to address conditions of

confinement through habeas corpus petitions, and to issue class-wide relief notwithstanding the

prohibition in the INA at 8 U.S.C. § 1252, it is clear that something well short of the release of

all detainees will satisfy the Court’s goal of reducing the risk of a coronavirus outbreak at the

facility. Defendants believe an appropriate reduction has been achieved and ask the Court,

therefore, to stay any additional releases of detainees.

       Should the Court be disinclined to stay the release of detainees on the basis that social




       7
         It is worth noting in this regard that Plaintiffs have not stood down regarding a single
individual detainee, regardless of how violent the detainee’s criminal history or whether the
detainee lacks any comorbidities for the virus. There is not one detainee who should not be
released in their view no matter that there is no COVID-19 among the detainees or inmates and
no matter how many steps BCHOC takes to reduce the risk of infection. Even one detainee
would be too much in their view.
        Case 1:20-cv-10617-WGY Document 83 Filed 04/14/20 Page 18 of 18



distancing is practicable at BCHOC in light of the considerable reduction in the detainee

population, then Defendants ask the Court to stay further release of detainees while Defendants

determine whether to seek a stay from the First Circuit Court of Appeals.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
                                                     thomas.kanwit@usdoj.gov
                                                     michael.sady@usdoj.gov

April 14, 2020



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Thomas E. Kanwit
Dated: April 14, 2020                                Thomas E. Kanwit
